DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12, 17-20, and 22 are pending in the application. 
Applicant’s amendment to the claims, filed on March 14, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. Regarding canceled claim 21, the applicant is reminded that the text of a canceled claim must not be presented (MPEP 714.II.C.(C)).
Applicant’s amendment to the specification, filed on March 14, 2022, is acknowledged. 
Applicant’s remarks filed on March 14, 2022 in response to the non-final rejection mailed on December 13, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2021.
Claims 9, 12, 17-20, and 22 are being examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s instant amendment to the specification. 


Claim Objections
The objections to claims 9, 12, 17-20, and 22 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim 12 is objected to in the recitation of “wherein the lipase having the following enzymological properties” and in the interest of improving claim form and grammar, it is suggested that “having” be replaced with “has” in the noted phrase.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 9, 12, 17-20, and 22 under 35 U.S.C. 112(b) as being indefinite in the recitation of “about 36 kDa” is withdrawn in view of the applicant’s amendment to claim 9 to delete the phrase at issue, the applicant’s amendment to claim 12 to recite “wherein the molecular weight is determined by SDS-PAGE, and upon further consideration of the nature of determining molecular weight by SDS-PAGE.

Claims 9, 12, 17- 20, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 (claims 12, 17-20, and 22 dependent therefrom) is indefinite in the recitation of “an amino acid sequence equivalent to the amino acid sequence”. According to the instant specification, “[t]he ‘equivalent amino acid sequence’ in the present specification refers to an amino acid sequence which is partially different from the reference sequence (amino acid sequence of SEQ ID NO: 1 or amino acid sequence of SEQ ID NO: 2), but in which the difference does not substantially affect the function (herein, random transesterification ability) of the protein” (p. 8, paragraph [0020]). However, even in view of this definition it remains unclear as to the scope of amino acid sequences that are considered to be "equivalent to” to the recited amino acid sequence. It is suggested that the applicant clarify the meaning of the noted phrase. 

RESPONSE TO REMARKS: The applicant argues that in view of the disclosure of paragraphs [0020] and [0023] of the specification, one of skill in the art with the aid of a computer can determine the scope of equivalence of SEQ ID NO:2.
The applicant’s argument is not found persuasive. The examiner acknowledges the specification’s disclosure at paragraphs [0020] and [0023]. However, even in view of this disclosure, the scope of polypeptides that are considered to be “equivalent” to SEQ ID NO: 2 would not be clear to one of skill in the art. In the interest of compact prosecution, the applicant may consider an amendment to claim 9 to replace the phrase “an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2” with “an amino acid sequence that has at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2”. 

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 is indefinite in the recitation of “The method of claim 9, wherein the lipase further has the enzymological properties: (5) pH stability: being stable in a pH range of 3 to 7, wherein pH stability is determined at 30°C and 1 hour; and (6) optimum pH: 6” because claim 9 does not recite enzymological properties (1) to (4) for the lipase. The applicant may consider an amendment to claim 17 to depend from claim 12 rather than claim 9. 

Claim Rejections - 35 USC § 112(a)
Claims 9, 12, and 17-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the claimed methods using a lipase comprising the amino acid sequence of SEQ ID NO: 2, does not reasonably provide enablement for the claimed methods using all lipases as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[t]he present inventors have conducted large-scale screening targeting about 1,500 strains of microorganisms…in order to find a random transesterification lipase suitable for food applications…the present inventors have succeeded in obtaining and identifying an enzyme with high random transesterification activity and excellent heat resistance in oils and fats (heat-resistant random transesterification lipase)” (p. 2, paragraph [0005]). 
The breadth of the claims: As amended, claim 9 is drawn to a random transesterification method for oils and fats, comprising a step of allowing a manufactured enzyme preparation to act on oils and fats, the manufactured enzyme preparation containing a lipase and at least one manufactured agent selected from an excipient, a buffer agent, a suspending agent, a stabilizer, a preservative, an antiseptic, and/or saline; 
wherein the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2. 
Claim 12 is drawn to the method of claim 9, wherein the lipase having the following properties:
(1) action: catalyzing a random transesterification reaction; 
(2) molecular weight: having a molecular weight without N-glycan of about 36 kDa, wherein the molecular weight is determined by SDS-PAGE; 
(3) temperature stability in oils and fats: being stable at 60oC or lower, wherein the temperature stability is determined using tricaprylin and methyl stearate as substrates and production of methyl caprylate produced as an index; and 
(4) reactivity in oils and fats: showing the highest reactivity at 80oC when allowed to react at 40 to 80oC, wherein the reactivity in oils and fats is determined using cacao butter as a substrate and production of tripalmitin as an index.
Claim 17 is drawn to the method of claim 9, wherein the lipase further has the following enzymological properties: 
(5) pH stability: being stable in a pH range of 3 to 7, wherein pH stability is determined at 30°C and 1 hour; and 
(6) optimum pH: 6.
Regarding claims 9, 12, and 17, given the indefiniteness of the phrase “an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2” in claim 9, the structure of the recited lipase is considered unlimited.
Claim 18 is drawn to the method of claim 9, wherein the N-terminal amino acid sequence of the lipase is VTDEPLENVPGILSHPTI (SEQ ID NO: 1).
Other than the N-terminal 18 amino acid sequence of SEQ ID NO: 1, the remaining amino acid sequence of the recited lipase of claim 18 is unlimited.
Claim 19 is drawn to method of claim 9, wherein the lipase is derived from Candida pararugosa. 
Claim 20 is drawn to the method of claim 19, wherein the Candida pararugosa is Candida pararugosa NBRC 0966 or a mutant of Candida pararugosa NBRC 0966.
The phrase “the lipase is derived from Candida pararugosa” is interpreted as encompassing lipases that are naturally produced by a Candida pararugosa or any heterologous lipase that is recombinantly produced using the Candida pararugosa of claim 19 or 20 as an expression host. As such, the amino acid sequence of the recited lipase of claims 19 and 20 is unlimited.
Given that claim 9 is drawn to a “random transesterification method for oils and fats”, the genus of recited lipases is considered to have the activity of random transesterification of oils and fats.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on December 13, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on December 13, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses a single working example of the recited lipase – a lipase comprising the amino acid sequence of SEQ ID NO: 2, isolated from Candida pararugosa NBRC 0966. Other than this single working example, the specification fails to disclose any other working examples of lipases as encompassed by the claims. The specification and prior art fail to provide guidance or direction regarding modification(s) to the amino acid sequence of SEQ ID NO: 2 with an expectation of maintaining lipase activity or the characteristics of (1) to (6) in claims 12 and 17. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 9, 12, 17-20, and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, claim 9 is drawn to a random transesterification method for oils and fats, comprising a step of allowing a manufactured enzyme preparation to act on oils and fats, the manufactured enzyme preparation containing a genus of lipases and at least one manufactured agent selected from an excipient, a buffer agent, a suspending agent, a stabilizer, a preservative, an antiseptic, and/or saline; 
wherein the genus of lipases has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2. 
Claim 12 is drawn to the method of claim 9, wherein the lipase having the following properties:
(1) action: catalyzing a random transesterification reaction; 
(2) molecular weight: having a molecular weight without N-glycan of about 36 kDa, wherein the molecular weight is determined by SDS-PAGE; 
(3) temperature stability in oils and fats: being stable at 60oC or lower, wherein the temperature stability is determined using tricaprylin and methyl stearate as substrates and production of methyl caprylate produced as an index; and 
(4) reactivity in oils and fats: showing the highest reactivity at 80oC when allowed to react at 40 to 80oC, wherein the reactivity in oils and fats is determined using cacao butter as a substrate and production of tripalmitin as an index.
Claim 17 is drawn to the method of claim 9, wherein the lipase further has the following enzymological properties: 
(5) pH stability: being stable in a pH range of 3 to 7, wherein pH stability is determined at 30°C and 1 hour; and 
(6) optimum pH: 6.
Regarding claims 9, 12, and 17, given the indefiniteness of the phrase “an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2” in claim 9, the structure of the recited lipase is considered unlimited.
Claim 18 is drawn to the method of claim 9, wherein the N-terminal amino acid sequence of the lipase is VTDEPLENVPGILSHPTI (SEQ ID NO: 1).
Other than the N-terminal 18 amino acid sequence of SEQ ID NO: 1, the remaining amino acid sequence of the recited lipase of claim 18 is unlimited.
Claim 19 is drawn to method of claim 9, wherein the lipase is derived from Candida pararugosa. 
Claim 20 is drawn to the method of claim 19, wherein the Candida pararugosa is Candida pararugosa NBRC 0966 or a mutant of Candida pararugosa NBRC 0966.
The phrase “the lipase is derived from Candida pararugosa” is interpreted as encompassing lipases that are naturally produced by a Candida pararugosa or any heterologous lipase that is recombinantly produced using the Candida pararugosa of claim 19 or 20 as an expression host. As such, the amino acid sequence of the recited lipase of claims 19 and 20 is unlimited.
Claim 22 is drawn to the method of claim 9, wherein the equivalent amino acid sequence is an amino acid sequence having 70% or more identity with the amino acid sequence shown in SEQ ID NO: 2.
Given that claim 9 is drawn to a “random transesterification method for oils and fats”, the genus of recited lipases is considered to have the activity of random transesterification of oils and fats with claims 12 and 17 requiring the additional features of (1)-(4) and (5)-(6), respectively. 
The specification discloses a single representative species of the genus of recited lipases that has the activity of random transesterification of oils and fats – a lipase comprising the amino acid sequence of SEQ ID NO: 2, isolated from Candida pararugosa NBRC 0966. Other than this single disclosed species, there are no drawings or structural formulae disclosed of any other species of lipases that exhibit the activity of random transesterification of oils and fats. 
The structures (amino acid sequences) of the genus of lipases having the activity of random transesterification of oils and fats is either unlimited (claims 9, 12, 17, 19, and 20), comprise an N-terminal 18 amino acid sequence of SEQ ID NO: 1 with the remaining amino acid sequence being unlimited (claim 18), or encompasses up to 30% variation of the amino acids of SEQ ID NO: 2. Given the substantial variation among the members of the genus of recited lipases having the activity of random transesterification of oils and fats, the genus is considered to encompass species with widely variant structures. 
Regarding the state of the art of amino acid modification, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on December 13, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on December 13, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
	Because the genus of lipases having the activity of random transesterification of oils and fats (and optionally the additional features of (1) to (6) recited in claims 12 and 17) is widely variant and encompasses species having substantial amino acid sequence variation, there is a high level of unpredictability in the art of amino acid modification, and given that the specification discloses only a single representative species among a widely variant genus, the single disclosed species of a lipase comprising the amino acid sequence of SEQ ID NO: 2, isolated from Candida pararugosa NBRC 0966 fails to represent the members of the recited genus of lipases.
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described.

RESPONSE TO REMARKS: The applicant argues the rejections under 35 U.S.C. 112(a) are obviated by the amendment to claim 9 to recite “the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2”.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 9 to recite “the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2”. However, for the reasons set forth above, the specification fails to enable the full scope of the invention of claims 9, 12, and 17-20 and fails to adequately describe the invention of claims 9, 12, 17-20, and 22.   

Claim Rejections - 35 USC § 101
Claims 9, 12, 17-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As amended, claims 9, 12, 17-20, and 22 are drawn to a random transesterification method for oils and fats, comprising a step of allowing a manufactured enzyme preparation to act on oils and fats, the manufactured enzyme preparation containing a lipase and at least one manufactured agent selected from an excipient, a buffer agent, a suspending agent, a stabilizer, a preservative, an antiseptic, and/or saline; 
wherein the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2. 
The specification discloses the isolation of a lipase comprising the amino acid sequence of SEQ ID NO: 2 from Candida pararugosa NBRC 0966 (see pp. 24-29 of the instant specification) and according to the prior art, interesterification reactions of oils and fats by microbial lipases are naturally occurring processes (see Macrae, A.R., J. Am. Oil Chem. Soc. 60:291-294, 1983; cited on the IDS filed on August 7, 2020). It is well-known in the prior art that microorganisms manufacture polypeptides such as chaperone proteins, which are protein stabilizers. Thus, given a broadest reasonable interpretation in light of the specification and the prior art, the method of claims 9, 12, 17-20, and 22 is interpreted as encompassing a naturally-occurring process. 
Patent Eligibility Analysis Step 1: The claims are drawn to processes, which are one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The methods of claims 9, 12, 17-20, and 22 are not considered to have markedly different characteristics from what occurs in nature, and the method is considered to be a law of nature exception. Accordingly, the method of claims 9, 12, 17-20, and 22 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite the law of nature and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 9 to recite “a manufactured enzyme preparation containing a non-natural agent selected from an excipient, a buffer agent, a suspending agent, a stabilizer, a preservative, an antiseptic, and/or saline”.
The applicant further argues that Macrae never teaches that the interesterification reactions are naturally occurring process. According to the applicant, the disclosure in the abstract of Macrae that “the catalysts for enzymatic interesterification are prepared by coating inorganic support materials with lipase...” clearly shows that interesterification reactions are processes initiated and intervened by man.
The applicant’s argument is not found persuasive. Macrae discloses “[e]xtracellular microbial lipases…are excreted by microorganisms into their growth medium to assist in the digestion of lipid materials. They catalyze the hydrolysis of fats to give free fatty acid, partial glycerides and glycerol. The reaction is reversible…” and “[s]ince lipase reactions are reversible hydrolysis and resynthesis of glycerides occur when lipases are incubated with oils and fats. This hydrolysis and resynthesis causes acyl migration between glyceride molecules and gives interesterified products” (p. 291, column 1, middle and p. 292, column 1, top). As such, contrary to the applicant’s position, Macrae discloses that interesterification reactions of oils and fats by microbial lipases are naturally occurring processes and for the reasons stated above – including a broadest reasonable claim interpretation – the method of claims 9, 12, 17-20, and 22 encompasses a naturally-occurring process and the claims do not qualify as eligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. (JP 2008194011 A; cited on the IDS filed on August 7, 2020; hereafter “Konishi”). Reference is made to the applicant’s English translation of Konishi. 
Claim 9 is drawn to a random transesterification method for oils and fats, comprising a step of allowing a manufactured enzyme preparation to act on oils and fats, the manufactured enzyme preparation containing a lipase and at least one manufactured agent selected from an excipient, a buffer agent, a suspending agent, a stabilizer, a preservative, an antiseptic, and/or saline; 
wherein the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2. 
Given the indefiniteness of the phrase “an amino acid sequence equivalent to the amino acid sequence of SEQ ID NO: 2”, the structure of the recited lipase of claim 9 is considered to be unlimited.
The reference of Konishi discloses a process for the random transesterification of fat and oil using a lipase in palm oil and water (Example 1 at p. 11 of the translation). The palm oil and water is interpreted as a “suspending agent” for the lipase. 
Therefore, Konishi anticipates claim 9 as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (supra) in view of Arous et al. (Eng. Life Sci. 17:226-236, 2017; cited on the IDS filed on August 7, 2020; hereafter “Arous”) and Mori et al. (US 2010/0048909 A1; cited on Form PTO-892; hereafter “Mori”).
Claim 19 is drawn to method of claim 9, wherein the lipase is derived from Candida pararugosa. 
Claim 20 is drawn to the method of claim 19, wherein the Candida pararugosa is Candida pararugosa NBRC 0966 or a mutant of Candida pararugosa NBRC 0966.
The relevant teachings of Konishi as applied to claim 9 are set forth above. Regarding claims 19 and 20, Konishi further discloses the lipase used for enzymatic transesterification is not particularly limited (paragraph [0020] at p. 7 of the translation). 
Konishi does not disclose a lipase derived from Candida pararugosa as recited in claims 19 and 20. 
The references of Arous and Mori each teaches strains of Candida pararugosa (Arous at p. 226, Abstract and Mori at p. 23, Table 1), including Mori’s teaching of Candida pararugosa NBRC 0966 (p. 23, Table 1). Arous acknowledges that Candida pararugosa is able to produce an extracellular lipase (p. 226, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Konishi, Arous, and Mori to use a lipase of Candida pararugosa such as Candida pararugosa NBRC 0966 in the method of Konishi. One would have been motivated to and would have had a reasonable expectation of success to do this because  Konishi acknowledges that the lipase is not particularly limited, Arous acknowledges that Candida pararugosa is able to produce an extracellular lipase, and Arous and Mori each teach strains of Candida pararugosa, including Mori’s teaching of Candida pararugosa NBRC 0966. Therefore, the method of claims 19 and 20 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-9, 12, 17-20, and 22 are pending in the application.
Claims 1-8 are withdrawn from consideration.
Claims 9, 12, 17-20, and 22 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656